Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Information Disclosure Statement
The information disclosure statement (IDS) submitted on 03/19/2021 was filed. The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.
Claim Objections

Claims 1, 3, and 15 are objected to because of the following informalities:  The phrases 
“on the one hand” and “on the other hand” in claims 1, 3, and 15 lacks antecedent basis and also seems unnecessary. The examiner suggest amending the claim such as, “ a scanning unit configured to move the irradiation unit and detection unit on the region of interest or along at least ……” 
Appropriate correction is requested. 

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: “irradiation unit” and “detection unit” in claims 1-3, 14-15, “scanning unit” in claims 1-3, and “extracting unit” and “alignment unit”  in claim 6.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claim 6 rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim limitation “extracting unit” and “alignment unit”  in claim 6 invokes 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. However, the written description fails to disclose the corresponding structure, material, or acts for performing the entire claimed function and to clearly link the structure, material, or acts to the function. The specification discloses the phrases such as  “extracting unit” (element 15 in Fig. 2 and p. 15 paragraph 3) and “alignment unit” (element 16 in Fig. 2 and p. 15 paragraph 3). However, the instant specification as well as the drawings fails to disclose/show any specific structure for these elements. Therefore, the claim is indefinite and is rejected under 35 U.S.C. 112(b) or pre-AIA  35 U.S.C. 112, second paragraph.
Applicant may:
(a)        Amend the claim so that the claim limitation will no longer be interpreted as a limitation under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph; 
(b)        Amend the written description of the specification such that it expressly recites what structure, material, or acts perform the entire claimed function, without introducing any new matter (35 U.S.C. 132(a)); or 
(c)        Amend the written description of the specification such that it clearly links the structure, material, or acts disclosed therein to the function recited in the claim, without introducing any new matter (35 U.S.C. 132(a)).
If applicant is of the opinion that the written description of the specification already implicitly or inherently discloses the corresponding structure, material, or acts and clearly links them to the function so that one of ordinary skill in the art would recognize what structure, material, or acts perform the claimed function, applicant should clarify the record by either: 
(a)        Amending the written description of the specification such that it expressly recites the corresponding structure, material, or acts for performing the claimed function and clearly links or associates the structure, material, or acts to the claimed function, without introducing any new matter (35 U.S.C. 132(a)); or 
(b)        Stating on the record what the corresponding structure, material, or acts, which are implicitly or inherently set forth in the written description of the specification, perform the claimed function. For more information, see 37 CFR 1.75(d) and MPEP §§ 608.01(o) and 2181.
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

For the purpose of finding prior arts, the examiner will interpret the “extracting unit” as a beam splitter and “alignment unit” as a photorefractive crystal.
Claim 6 is rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. The specification discloses the phrases such as  “extracting unit” (element 15 in Fig. 2 and p. 15 paragraph 3) and “alignment unit” (element 16 in Fig. 2 and p. 15 paragraph 3). However, the instant specification as well as the drawings fails to disclose/show any specific structure for these elements. Regarding claim 6, the claims are rejected for a lack of written description for the reasons set forth above regarding 35 USC 112(b) and indefiniteness.  The rejection is made because an indefinite, unbounded limitation would cover all structure that can perform the claimed function.  Because the specification has not clearly defined structure for “extracting unit” and “alignment unit”, this indicates that applicant has not provided sufficient disclosure to show possession of the invention. 
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1, 2, 3, 14, 15 is/are rejected under 35 U.S.C. 103 as being unpatentable over Schwarz, M. et al., "Unmixing chromophores in human skin with a 3D multispectral optoacoustic mesoscopy system," Proc. SPIE 9708, Photons Plus Ultrasound: Imaging and Sensing 2016, 970855 (15 March 2016); doi: 10.1117/12.2209333 (hereinafter Schwarz), in view of  Chin, J.-X. U. S. Patent No. US 20140336261 A1 (hereinafter Chin) and further in view of Masumura, T. U. S. Patent No. US 8954130 B2 (hereinafter Masumura).
Regarding claim 1, Schwarz teaches a device for raster-scan optoacoustic imaging (This corresponds to the multispectral raster-scan optoacoustic mesoscopy (MSOM) cited in p. 3 paragraph 3 last sentence in Schwarz.), the device comprising: a radiation source (See p. 3 section 2.1 paragraph 1 lines 5-7 in Schwarz.), the radiation source being configured to generate a plurality of pulses of electromagnetic radiation (See p. 3 section 2.1 paragraph 1 lines 5-8 in Schwarz.), each of the pulses comprising portions of electromagnetic radiation at two or more distinct wavelengths (See p. 3 section 2.1 paragraph 1 lines 7-8 in Schwarz.),  an irradiation unit configured to irradiate a region of interest of an object, in particular a biological tissue, with the selected portion of electromagnetic radiation of the at least one pulse (See p. 3 section 2.1 paragraph 1 lines 5-10 in Schwarz.), a detection unit configured to detect acoustic waves emitted from the region of interest in response to irradiating the region of interest with the selected portion of electromagnetic radiation of the at least one pulse (See p. 3 section 2.1 paragraph 1 lines 9-11 in Schwarz.), and a scanning unit configured to move the irradiation unit and detection unit, on the one hand, and/or the region of interest, on the other hand, along at least one dimension relative to each other so as to position the irradiation unit and detection unit at a plurality of different locations along the at least one dimension relative to the region of interest, and to control the detection unit to detect the acoustic waves at the plurality of locations (See p. 3 section 2.1 paragraph 2 in Schwarz.).  
However, Schwarz is silent with respect to Raman laser source and at least one acousto-optic tunable filter configured to select, from at least one of the pulses, one of the portions of electromagnetic radiation at one of the wavelengths.
Chin, from the same field of endeavor as Schwarz, discloses a Raman laser source (See Fig. 52 and paragraph [0065] in Chin.).
Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the invention to apply the teaching of Chin to Schwarz to have a Raman laser source in order to map lipid distribution in biological tissues (See paragraph [0195] last sentence in Chin.).
Schwarz when modified by Chin fails to teach at least one acousto-optic tunable filter configured to select, from at least one of the pulses, one of the portions of electromagnetic radiation at one of the wavelengths.
Masumura, from the same field of endeavor as Schwarz, discloses at least one acousto-optic tunable filter configured to select, from at least one of the pulses, one of the portions of electromagnetic radiation at one of the wavelengths (See Fig. 3A elements 302 and 305 and column 8 lines 10-18 in Masumura.).
Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the invention to apply the teaching of Masumura to the modified device of Schwarz to have discloses at least one acousto-optic tunable filter configured to select, from at least one of the pulses, one of the portions of electromagnetic radiation at one of the wavelengths in order to adjust the frequency to be equal to the frequency of the applied ultrasound system (See Fig. 3A elements 302 and 305 and column 8 lines 10-18 in Masumura.).
Regarding claim 2, Schwarz teaches the device according to claim 1, configured to select, from at least one of the pulses, one of the portions of electromagnetic radiation at one of the wavelengths (See Fig. 3C in p. 8 in Schwarz. The picture shows two colors which indicates the device selects from at least one of the pulses, one of the portions of electromagnetic radiation at one of the wavelengths.), the device being configured to select, from each of at least two of the pulses, in particular from each of at least two subsequent pulses, one of the portions of electromagnetic radiation at different wavelengths (See Fig. 3C in p. 8 in Schwarz. The picture shows two colors which indicates the device selects from at least one of the pulses, one of the portions of electromagnetic radiation at one of the wavelengths.), the irradiation unit being configured to irradiate the region of interest with the selected portions of electromagnetic radiation of the at least two, in particular subsequent, pulses (Fig. 3C shows this limitation in Schwarz.) and the scanning unit being configured to control the detection unit to detect acoustic waves emitted from the region of interest in response to irradiating the region of interest (See p. 3 section 2.1 paragraph 2 in Schwarz.) with the selected portions of electromagnetic radiation of the at least two, in particular subsequent, pulses (Fig. 3C shows this limitation in Schwarz.).  
However, Schwarz is silent with respect to at least one acousto-optic tunable filter.
Masumura, from the same field of endeavor as Schwarz, discloses at least one acousto-optic tunable filter (See column 5 lines 5-6 in Masumura.).
Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the invention to apply the teaching of Masumura to the modified device of Schwarz to have at least one acousto-optic tunable filter in order to adjust the frequency to be equal to the frequency of the applied ultrasound system (See column 5 lines 5-9 in Masumura.).
Regarding claim 3, Schwarz teaches the device according to claim 2, the scanning unit being configured to control the detection unit to detect acoustic waves emitted from the region of interest in response to irradiating the region of interest with the selected portions of electromagnetic radiation of the at least two, in particular subsequent, pulses while continuously moving the irradiation unit and detection unit, on the one hand, and the region of interest, on the other hand, relative to each other (P. 3 section 2.1 paragraph 2 teaches this entire limitation in Schwarz. The “the two fiber arms was attached to two motorized piezo stages” allows the device to move in to detect acoustic waves emitted from the region of interest in response to irradiating the region of interest with the selected portions of electromagnetic radiation of the at least two.).
Regarding claim 14, Schwarz teaches the device according to claim 1, wherein the detection unit comprises a focused ultrasound transducer configured to detect the acoustic waves emitted from the region of interest and/or the irradiation unit is configured to irradiate the region of interest with a divergent beam of the selected portion of electromagnetic radiation of the at least one pulse (See section 2.1 paragraph 2 in Schwarz.).
Regarding claim 15, Schwarz teaches a method for raster-scan optoacoustic imaging (This corresponds to the multispectral raster-scan optoacoustic mesoscopy (MSOM) cited in p. 3 paragraph 3 last sentence in Schwarz.) comprising the following steps: generating a plurality of pulses of electromagnetic radiation by means of a radiation source, each of the pulses comprising portions of electromagnetic radiation at two or more distinct wavelengths (See p. 3 section 2.1 paragraph 1 lines 5-8 in Schwarz.), irradiating a region of interest of an object, in particular a biological tissue, with the selected portion of electromagnetic radiation of the at least one pulse by means of an irradiation unit (See p. 3 section 2.1 paragraph 1 lines 5-10 in Schwarz.), detecting acoustic waves emitted from the region of interest in response to irradiating the region of interest with the selected portion of electromagnetic radiation of the at least one pulse by means of a detection unit (See p. 3 section 2.1 paragraph 1 lines 9-11 in Schwarz.), and moving the irradiation unit and detection unit, on the one hand, and/or the region of interest, on the other hand, along at least one dimension relative to each other so as to position the irradiation unit and detection unit at a plurality of different locations along the at least one dimension relative to the region of interest, and detecting acoustic waves at the plurality of locations (See p. 3 section 2.1 paragraph 2 in Schwarz.).
However, Schwarz is silent with respect to Raman laser source and at least one acousto-optic tunable filter configured to select, from at least one of the pulses, one of the portions of electromagnetic radiation at one of the wavelengths.
Chin, from the same field of endeavor as Schwarz, discloses a Raman laser source (See Fig. 52 and paragraph [0065] in Chin.).
Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the invention to apply the teaching of Chin to Schwarz to have a Raman laser source in order to map lipid distribution in biological tissues (See paragraph [0195] last sentence in Chin.).
Schwarz when modified by Chin fails to teach selecting, from at least one of the pulses, one of the portions of electro- magnetic radiation at one of the wavelengths by means of at least one acousto-optic tunable filter.
Masumura, from the same field of endeavor as Schwarz, discloses selecting, from at least one of the pulses, one of the portions of electromagnetic radiation at one of the wavelengths by means of at least one acousto-optic tunable filter (See Fig. 3A elements 302 and 305 and column 8 lines 10-18 in Masumura.).
Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the invention to apply the teaching of Masumura to the modified device of Schwarz to have selecting, from at least one of the pulses, one of the portions of electromagnetic radiation at one of the wavelengths by means of at least one acousto-optic tunable filter in order to adjust the frequency to be equal to the frequency of the applied ultrasound system (See Fig. 3A elements 302 and 305 and column 8 lines 10-18 in Masumura.).
Claim(s) 4, 5, 6, 7, 8, 9, 10, 11, 12, 13 is/are rejected under 35 U.S.C. 103 as being unpatentable over Schwarz, Chin, and Masumura  as applied to claim 1 above, and further in view of Leonardo, M. et al. U. S. Patent No. US 20170294754 A1  (hereinafter Leonardo).
Regarding claim 4, the modified device Schwarz teaches the Raman laser source (See claim 1.) but fails to teach the device according to claim 1, comprising a pump laser, in particular a solid- state laser, configured to emit a plurality of pulses of first radiation at a first wavelength and/or the radiation source further comprising at least one second harmonic generator configured to convert a portion of the first radiation at the first wavelength to a second radiation at a second wavelength, wherein the second wavelength equals to half of the first wavelength.
Leonardo, from the same field of endeavor as Schwarz, teaches comprising a pump laser (See paragraph [0091] claim 1 lines 3-4 in Leonardo.), in particular a solid- state laser (See paragraph [0091] claim 1 lines 3-4 in Leonardo.), configured to emit a plurality of pulses of first radiation at a first wavelength (See paragraph [0091] claim 1 line 6 in Leonardo.) and/or the radiation source further comprising at least one second harmonic generator configured to convert a portion of the first radiation at the first wavelength to a second radiation at a second wavelength, wherein the second wavelength equals to half of the first wavelength.
Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the invention to apply the teaching of Leonardo to the modified device of Schwarz to have a pump laser, in particular a solid- state laser (, configured to emit a plurality of pulses of first radiation at a first wavelength in order to convert the desired Raman shifted wavelength (See claim 5 in paragraph [0091] in Leonardo.).
Regarding claim 5, the modified device Schwarz does not teach the device according to claim 4, the Raman laser source comprising an active medium, in particular a glass fiber or a crystal or a gas cell, configured to emit, in response to a stimulation by the first radiation and/or second radiation, a plurality of pulses of Raman radiation, each of the pulses comprising one or more portions of electromagnetic radiation at one or more distinct Raman wavelengths.
Leonardo, from the same field of endeavor as Schwarz, teaches the device according to claim 4, the Raman laser source comprising an active medium, in particular a glass fiber or a crystal (This corresponds to “a lithium triborate ( “LBO” ) nonlinear optical crystal” in paragraph [0091] claim 12 p. 7 line 9 Leonardo.) or a gas cell, configured to emit, in response to a stimulation by the first radiation (See claim 12 p. 7 line 8 Leonardo.) and/or second radiation, a plurality of pulses of Raman radiation, each of the pulses comprising one or more portions of electromagnetic radiation at one or more distinct Raman wavelengths (See claim 12 p. 7 lines 13-16 Leonardo.).
Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the invention to apply the teaching of Leonardo to the modified device of Schwarz to have the device according to claim 4, the Raman laser source comprising an active medium, in particular a glass fiber or a crystal or a gas cell, configured to emit, in response to a stimulation by the first radiation and/or second radiation, a plurality of pulses of Raman radiation, each of the pulses comprising one or more portions of electromagnetic radiation at one or more distinct Raman wavelengths in order to generate a single mode pulsed broad-line red light at half the desired Raman-shifted wavelength (See claim 12 p. 7 lines 13-14 in Leonardo.).
Regarding claim 6, the modified device Schwarz does not teach the device according to claim 5, the radiation source further comprising at least one extracting unit configured to extract a portion of the first radiation and/or a portion of the second radiation prior to stimulating the active medium so as to bypass the active medium and an alignment unit configured to co-align the extracted portion of the first radiation and/or second radiation with the Raman radiation. 
Masumura, from the same field of endeavor as Schwarz, discloses the device according to claim 5, the radiation source further comprising at least one extracting unit (This corresponds to element 301 in Fig. 3A and column 8 line 12 in Masumura.) configured to extract a portion of the first radiation (See Fig. 3A element 315 and column 8 line 12 in Masumura.) and/or a portion of the second radiation prior to stimulating the active medium so as to bypass the active medium and  an alignment unit (See Fig. 3A element 307 and column 8 line 53 in Masumura.) configured to co-align the extracted portion of the first radiation (See Fig. 3A element 315 and column 8 line 12 in Masumura.) and/or second radiation with the Raman radiation. 
Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the invention to apply the teaching of Masumura to the modified device of Schwarz to have the device according to claim 5, the radiation source further comprising at least one extracting unit configured to extract a portion of the first radiation and/or a portion of the second radiation prior to stimulating the active medium so as to bypass the active medium and an alignment unit configured to co-align the extracted portion of the first radiation and/or second radiation in order to obtain sufficient diffraction efficiency (See column 8 line 50 in Masumura.).
However, Schwarz when modified by Masumura, is silent with respect to Raman radiation.
Chin, from the same field of endeavor as Schwarz, discloses Raman radiation (See Fig. 52, the 1197 nm is a Raman radiation, and paragraph [0192] line 17 in Chin.).
Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the invention to apply the teaching of Chin to Schwarz to have Raman radiation in order to reach an imaging depth of ~5 cm and 3-D spatial resolution on the order of ~100 um. (See paragraph [0192] last sentence in Chin.).
Regarding claim 7, the modified device Schwarz does not teach the device according to claim 5, each of the pulses of Raman radiation emitted by the active medium comprising, 
in addition to the one or more portions of electromagnetic radiation at the one or more distinct Raman wavelengths, a residual portion of the first radiation at the first wavelength and/or a residual portion of the second radiation at the second wavelength and/or at least one residual portion of electromagnetic radiation at the one or more distinct Raman wavelengths.
Leonardo, from the same field of endeavor as Schwarz, teaches the device according to claim 5, each of the pulses of Raman radiation emitted by the active medium (This corresponds to “a lithium triborate (“LBO”) nonlinear optical crystal” in paragraph [0091] claim 12 p. 7 line 9 Leonardo.) comprising, in addition to the one or more portions of electromagnetic radiation at the one or more distinct Raman wavelengths (See Abstract lines 9-10 in Leonardo.).
Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the invention to apply the teaching of Leonardo to the modified device of Schwarz to have the device according to claim 5, each of the pulses of Raman radiation emitted by the active medium  comprising, in addition to the one or more portions of electromagnetic radiation at the one or more distinct Raman wavelengths  in order to significantly minimize speckle noise on the illuminated screen (See paragraph [0059] last sentence in Leonardo.).
Schwarz does not teach the limitation a residual portion of the first radiation at the first wavelength and/or a residual portion of the second radiation at the second wavelength and/or at least one residual portion of electromagnetic radiation at the one or more distinct Raman wavelengths.
Masumura, from the same field of endeavor as Schwarz, discloses a residual portion of the first radiation at the first wavelength (See Fig. 3A element 315 and column 8 line 12 in Masumura.) and/or a residual portion of the second radiation at the second wavelength and/or at least one residual portion of electromagnetic radiation at the one or more distinct Raman wavelengths (Chin teaches this limitation, see claim 6.).
Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the invention to apply the teaching of Masumura to the modified device of Schwarz to have a residual portion of the first radiation at the first wavelength and/or a residual portion of the second radiation at the second wavelength and/or at least one residual portion of electromagnetic radiation at the one or more distinct Raman wavelengths in order to create the hologram or image of the sample (See column 10 line 2 in Masumura.).
Regarding claim 8, Schwarz does not teach the device according to claim 7, the residual portion of the first radiation at the first wavelength and/or the residual portion of the second radiation at the second wavelength and/or the at least one residual portion of electromagnetic radiation at the one or more distinct Raman wavelengths being co-aligned with the Raman radiation.
Masumura, from the same field of endeavor as Schwarz, discloses the device according to claim 7, the residual portion of the first radiation at the first wavelength (See Fig. 3A element 315 and column 8 line 12 in Masumura.) and/or the residual portion of the second radiation at the second wavelength and/or the at least one residual portion of electromagnetic radiation at the one or more distinct Raman wavelengths being co-aligned (See Fig. 3A element 315 and column 8 line 12 in Masumura.) with the Raman radiation (Chin teaches this limitation, see claim 6.).
Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the invention to apply the teaching of Masumura to the modified device of Schwarz to have the device according to claim 7, the residual portion of the first radiation at the first wavelength and/or the residual portion of the second radiation at the second wavelength and/or the at least one residual portion of electromagnetic radiation at the one or more distinct Raman wavelengths being co-aligned  with the Raman radiation  in order to obtain sufficient diffraction efficiency (See column 8 line 50 in Masumura.).
Regarding claim 9, Schwarz teaches the device according to claim 5, wherein each of the pulses of the plurality of pulses of electromagnetic radiation generated by the radiation source (See p. 3 section 2.1 paragraph 1 lines 7-8 in Schwarz.). 
However, Schwarz is silent with respect to comprises Raman radiation at the one or more distinct Raman wavelengths.
Chin, from the same field of endeavor as Schwarz, discloses the limitation comprises Raman radiation at the one or more distinct Raman wavelengths (See Fig. 54 specifically the 1197 nm which is a Raman radiation and see paragraph [0192] second to the last sentence in Chin.).
Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the invention to apply the teaching of Chin to Schwarz to have Raman radiation at the one or more distinct Raman wavelengths in order to reach an imaging depth of 5 cm and 3-D spatial resolution on the order of ~100 um (See paragraph [0192] last sentence in Chin.).
Regarding claim 10, Schwarz teach does not the device according to claim 9, wherein each of the pulses of the plurality of pulses of electromagnetic radiation generated by the radiation source further comprises the extracted or residual portion of the first radiation at the first wavelength and/or the extracted or residual portion of the second radiation at the second wavelength.
Masumura, from the same field of endeavor as Schwarz, discloses the device according to claim 9, wherein each of the pulses of the plurality of pulses of electromagnetic radiation generated by the radiation source further comprises the extracted or residual portion of the first radiation at the first wavelength (See Fig. 3A element 315 and column 8 line 12 in Masumura.)  and/or the extracted or residual portion of the second radiation at the second wavelength.
Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the invention to apply the teaching of Masumura to the modified device of Schwarz to have the device according to claim 9, wherein each of the pulses of the plurality of pulses of electromagnetic radiation generated by the radiation source further comprises the extracted or residual portion of the first radiation at the first wavelength and/or the extracted or residual portion of the second radiation at the second wavelength in order to create the hologram or image of the sample (See column 10 line 2 in Masumura.).
Regarding claim 11, Schwarz fails to teach the device according to claim 5, wherein the active medium exhibits different Raman shifts along different directions of propagation of the first radiation or of the second radiation within the active medium.
Leonardo, from the same field of endeavor as Schwarz, teaches the device according to claim 5, wherein the active medium (See paragraph [0091] claim 1 lines 3-4 in Leonardo.) exhibits different Raman shifts along different directions of propagation of the first radiation (See paragraph [0059] lines 5-9 in Leonardo.) or of the second radiation within the active medium.   
Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the invention to apply the teaching of Leonardo to the modified device of Schwarz to have the device according to claim 5, wherein the active medium exhibits different Raman shifts along different directions of propagation of the first radiation or of the second radiation within the active medium in order to significantly minimize speckle noise on the illuminated screen (See paragraph [0059] last sentence in Leonardo.).
Regarding claim 12, Schwarz does not to teach the device according to claim 11, wherein the active medium is a crystal- line material exhibiting a crystallographic axis and the polarization of the first radiation or of the second radiation is controllable and/or controlled so as to select a desired Raman shift by virtue of the orientation of said polarization relative to the crystallographic axis of the active medium.
Leonardo, from the same field of endeavor as Schwarz, teaches the device according to claim 11, wherein the active medium is a crystal- line material exhibiting a crystallographic axis (See element 16 in Fig. 2 and paragraph [0076] lines 4-5 in Leonardo.) and the polarization of the first radiation (See paragraph [0076] lines 11-13 in Leonardo.).
Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the invention to apply the teaching of Leonardo to the modified device of Schwarz to have the device according to claim 11, wherein the active medium is a crystal- line material exhibiting a crystallographic axis and the polarization of the first radiation or of the second radiation is controllable and/or controlled so as to select a desired Raman shift by virtue of the orientation of said polarization relative to the crystallographic axis of the active medium in order to substantially minimize speckle noise (See last sentence of paragraph [0077] in Leonardo.).
Regarding claim 13, Schwarz does not to teach the device according to claim 5, wherein the polarization of the Raman radiation and/or of the first radiation and/or of the second radiation is controllable and/or controlled so as to align the Raman radiation and/or the extracted or residual portion of the first radiation and/or the extracted or residual portion of the second radiation to the at least one acousto-optic tunable filter to maximize the efficiency of the at least one acousto-optic tunable filter.
Chin, from the same field of endeavor as Schwarz, discloses the device according to claim 5, wherein the polarization of the Raman radiation (See Fig. 52 element PBS and paragraph [0196] lines 5-7 in Chin.) and/or of the first radiation and/or of the second radiation is controllable and/or controlled so as to align the Raman radiation and/or the extracted or residual portion of the first radiation and/or the extracted or residual portion of the second radiation.
Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the invention to apply the teaching of Chin to Schwarz to have the device according to claim 5, wherein the polarization of the Raman radiation in order to control the pulse energy into the crystal (See last sentence in paragraph [0097] in Chin.).
Schwarz when modified by Chin fails to teach at least one acousto-optic tunable filter to maximize the efficiency of the at least one acousto-optic tunable filter.
Masumura, from the same field of endeavor as Schwarz, discloses at least one acousto-optic tunable filter to maximize the efficiency of the at least one acousto-optic tunable filter (See column 5 lines 5-6 in Masumura. The fact that the AOMs frequencies are adjusted to be equal to the frequency applied to an ultrasound system means it is used to maximize its efficiency.).
Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the invention to apply the teaching of Masumura to the modified device of Schwarz to have discloses at least one acousto-optic tunable filter to maximize the efficiency of the at least one acousto-optic tunable filter in order to adjust the frequency to be equal to the frequency of the applied ultrasound system (See column 5 lines 5-9 in Masumura.).
Prior Art not Cited
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:
Axelrod, N. et al. US 20110282192 A1 discloses a multimodal depth-resolving endoscope. 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ROBERTO FABIAN JR whose telephone number is (571)272-3632. The examiner can normally be reached M-F (8-12, 1-5).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tarifur Chowdhury can be reached on (571) 272-2287. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/ROBERTO FABIAN JR/Examiner, Art Unit 2877  


/TARIFUR R CHOWDHURY/Supervisory Patent Examiner, Art Unit 2886